TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN



NO. 03-04-00361-CV


In re Janet May Kennedy






ORIGINAL PROCEEDING FROM HAYS COUNTY


M E M O R A N D U M   O P I N I O N

		Janet May Kennedy has filed a petition for writ of habeas corpus, seeking relief from
the order finding her in constructive contempt of an injunction and from her consequent commitment
to jail.  After reviewing the record in this case and the reporter's records of the relevant hearings, we
deny her petition for writ of habeas corpus.


  
						Mack Kidd, Justice
Before Justices Kidd, B. A. Smith and Pemberton
Filed:   August 10, 2004